Double




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 27, 2015

                                   No. 04-13-00529-CV

               SCHUHARDT CONSULTING PROFIT SHARING PLAN,
                          Appellant/Cross-Appellee

                                            v.

                    DOUBLE KNOBS MOUNTAIN RANCH, INC.,
                            Appellee/Cross-Appellant,

                From the 38th Judicial District Court, Uvalde County, Texas
                          Trial Court No. 2011-09-28311-CV-B
                    Honorable Mickey R. Pennington, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court